Title: From John Adams to Thomas Jefferson, 1 November 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square Nov. 1. 1785.
          
          Your Favour of the 18th. did not reach me, till last night.— I am glad the Dr has arrived Safe and in so good health, and would fain hope he may contribute to compose the jarring Parties in Pensilvania, as well as assist in improving the Union of the States.— Mrs Rucker has a Letter from her Sister at New York, which mentions the Arrival of Mr Otto, So that I think Madame la Comtess de Doradour may be Satisfied that the Comte her Husband is arrived.
          I have been told that the Court of France has contracted with an House at Nantes for Supplying their Navy, with American Masts. As this is an Affair Somewhat interesting, to Great Britain as well as to France and the United States, I Should be obliged to you for the Particulars. I wish the Report may be true, and that it may be soon followed by Arragements for illuminating their Cities with our fine White Sperma Cæti Oil, and their Churches and Families with our beautifull Sperma Cæti Candles. Pray what is the Reason that the Virginians dont learn to Sort their Tobacco at home, that they may be able to furnish the French with Such Parts of their Produce as are adapted to that Markett, without obliging the Farmers general to think of going to Holland, or coming to England to purchase them. There is a considerable Loss to our Country, in Freight Insurance, Commissions and Profits, arising from this indirect Comme[rce,] and you know as We are poor We ought to be Œconomists: but if We w[ere] rich it would not be wise nor honourable to give away our Wealth without Consideration and Judgment.
          General Arnold is gone out to Hallifax, with a Vessell and Cargo, of his own, upon what kind of Speculation I know not. Some say that not associating with British Officers, not being able to bear a Life of Inactivity and having a young Family to provide for, he is gone to seek his Fortune. whether it is a political Maneuvre or not, I wish that Mr Deane, Mr Irvin, Mr Chalmers and Mr Smith, were gone with him. The Doctrine of these Gentlemen is that this Country and her Commerce are so essential to the U. States that they cannot exist without them, and that the states c[an] never unite in any measures of Retaliation, nor in any Plan to encourage their own Navigation Acts. and they find Persons enough who have an ardent Passion to believe what is so conformable to their Wishes. if our Country is so situated, that She must consent that G. Britain Shall carry all our own Produce, to the West India Islands to Canada to Nova scotia, to Newfoundland and to Europe too, We must be humble. When We are willing they Should carry half our own Produce, it is not very modest for them to insist upon carrying all.
          It is reported that the Ariel had been sent out, express, Since the News of the Hurricane, to carry Orders for admitting american Vessells to the English West India Islands: but for what time and under what restrictions I know not.—
          Captain Bell arrived at Philadelphia, on the 14. sept. the same day with Dr F. and is Said to have made a good Voyage. This is the [third] Ship from India, and Insurance is making here upon four ot[her Ships bo]und the same Way.— The former could not be insured under tw[elve Per] Cent. These are done at seven.
          My dear sir Adieu
          
            John Adams
          
         